—Appeal from order, Supreme Court, Bronx County (Douglas E. McKeon, J.), entered September 29, 1993, which denied defendants’ motion for an ex parte order to show cause and temporary restraining order, unanimously dismissed, without costs.
The lower court’s refusal to issue an ex parte stay is not appealable. (Pastore v Boone, 127 AD2d 872.) Although we need not reach the issue, we note that the Judge did not abuse his discretion in refusing to sign the ex parte order to show cause, since, among other things, most of the issues raised therein were already decided by this Court. (Parkchester S. Condominium v Pickett, 189 AD2d 688 [1993].) Concur—Sullivan, J. P., Wallach, Ross, Rubin and Williams, JJ.